Citation Nr: 1709637	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  11-22 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to an increased disability evaluation for dysthymic disorder, rated as 50 percent disabling prior to January 17, 2014.

2.  Entitlement to a total rating for compensation on the basis of individual unemployability (TDIU) for the rating period prior to January 17, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from May 1979 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 30 percent for dysthymic disorder.  

In August 2015, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veteran's Law Judge.  A transcript has been associated with the record.

In a November 2014 rating decision, the RO granted a 50 percent rating, effective from October 22, 2014, for dysthymic disorder.  

In a December 2015 decision, the Board granted the Veteran an increased, 50 percent disability rating for the rating period prior to January 17, 2014, and a 70 percent disability rating for the rating period from January 17, 2014.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an Order dated in January 2016, pursuant to a Joint Motion for Partial Remand (Joint Motion), the Court vacated the Board's December 2015 decision as to the issue of entitlement to an increased disability rating for the rating period prior to January 17, 2014 and remanded the issue back to the Board.

A February 2016 rating decision effectuated the Board decision as to a 70 percent disability rating for dysthymic disorder from January 17, 2014.  In an April 2016 rating decision, the Veteran was granted a 100 percent disability rating for his dysthymic disorder on an extraschedular basis, effective January 17, 2014.

The issue of entitlement to TDIU for the rating period prior to January 17, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's dysthymic disorder most closely approximates occupational and social impairment with difficulties in most areas, such as work, family relations, and mood, due to symptoms such as disturbance of mood and motivation, irritability, anxiety, sleep impairment, and near-continuous depression; total occupational and social impairment is not shown.


CONCLUSIONS OF LAW

1.  Prior to January 17, 2014, the criteria for a disability rating of 70 percent, but no higher, for dysthymic disorder are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2016).

2.  The criteria for a disability rating in excess of 70 percent for dysthymic disorder for the rating period prior to January 17, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9433 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim for an increased disability rating, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an earlier effective date is downstream from his initial claim.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was afforded VA examinations responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected disability on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2015); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

The Board also observes that the undersigned VLJ, who conducted the Veteran's August 2015 hearing, explained the concept of an increased disability rating, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected dysthymic disorder has not materially changed and a uniform evaluation is warranted for the rating period on appeal

The Veteran's depressive disorder is currently evaluated as 50 percent disabling for the rating period prior to January 17, 2014 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9433.  

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 117-18.

The GAF is a scale reflecting the "'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV)).  See also 38 C.F.R. § 4.130.  

VA treatment records dated in January 2009 showed that the Veteran was seen for mental health treatment and reported doing fairly well.  He continued to have periods of feeling depressed and sleeping a lot.  He reported he would generally work and then go home, but had started going to the gym.  He was separated from his wife, and his teenaged daughter continued to reside at home with him.  On mental status examination, he was alert and oriented, with his memory intact.  His grooming was good, and he was cooperative and pleasant.  No psychomotor agitation or retardation were noted, his speech was normal, and his affect was mildly restricted.  He reported that his mood "comes and goes".  His thought process was goal directed and logical, and he had no suicidal or homicidal ideation, and no hallucinations, delusions, or paranoia.  His judgment and insight were fair.  

On the VA examination in March 2009, the Veteran reported he was separated from his wife of 20+ years, and had contact with her but no intimacy.  He had a "fine" relationship with his 3 daughters and they stayed with him at times.  He maintained contact with his siblings by phone, and reported he had been helping his sister who had heart problems.  He used to see his friends at work, but reported they had a "fall out".  He reported his activities included watching television, sleeping, and attending church regularly.  It was noted that he was mildly/moderately impaired with regard to psychosocial functioning.  Treatment for his mental disorder included an anti-depressant and individual therapy, but it was noted that he did not benefit from treatment.  He reported mild, intermittent, depressive symptoms that continued since his last evaluation.  He denied suicidal ideation, intent, or plan.  

Further, on the March 2009 VA examination, the Veteran was found to be oriented and neatly groomed.  His psychomotor activity was unremarkable, speech was mumbled, mood was dysphoric, and affect was appropriate.  He was easily distracted, but his thought process and content were unremarkable.  He denied delusions and hallucinations.  His insight and judgment were intact, and he reported problems with sleep maintenance.  He denied obsessive/ritualistic behaviors, panic attacks, and homicidal thoughts.  His impulse control was fair, and he reported anger and irritability, but no episodes of physical violence.  His recent memory was mildly impaired, but immediate and remote memory were normal.  

It was noted that he worked full time as a post office mail handler, and had lost 8 weeks of work in the last 12 month period due to being "too tired".  Problems related to his occupational functioning included increased absenteeism, increased tardiness, and poor social interaction.  He reported he received letters of warning after he "got into it" with someone and for tardiness.  His diagnoses included dysthymic disorder, and a GAF score of 62 was assigned.  The examiner responded "yes" to the question of whether there was occasional decrease in work efficiency, intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, and generally satisfactory functioning.  The examiner summarized that the Veteran reported a depressed mood, irritability, and fatigue continuing since the last evaluation, and that he also noted alcohol use but it was unclear the effect that alcohol may be having on his current mood symptoms.  

Outpatient treatment records from March 2010 through December 2013, show essentially consistent findings. His GAF scores ranged from 60 to 65. He reported complaints of mood disturbance, anxiety, sleep disturbance, and distress related to ED.  The treating providers noted that the Veteran was suffering from depression, some anxiety symptoms, nightmares, avoidance, and an unstable sense of self.  His strengths were his religious beliefs and positive, close relationships with family.  He denied suicidal, homicidal and violent ideations, plans or intent.  On mental status examinations he was predominantly well groomed, attentive and cooperative, his speech was fluent with regular rate and rhythm, his affect was tired, his thought processes were logical, goal directed with no looseness of association.  He denied delusions, homicidal ideation, suicidal ideation, and hallucinations.  He was alert and oriented and his remote and recent memory was grossly intact.  His judgment and insight were fair, and he had good attention and concentration.  Treatment records also reflect that he reported experiencing panic attacks in February 2011, and social isolation in October 2013; psychotherapy progress notes at various intervals in 2013 reflect that the Veteran had mood disturbance, anxiety, sleep impairment and nightmares, avoidance, and an unstable sense of self.  

After a review of all the evidence, the Board finds that the Veteran's service-connected dysthymic disorder more nearly approximates the criteria for a 70 percent disability evaluation for the rating period prior to January 17, 2014.  The Board finds that the Veteran's psychiatric symptoms have been relatively consistent, and that the 70 percent evaluation takes into account the Veteran's social and occupational impairment.  Throughout the rating period on appeal, the Veteran's dysthymic disorder has been characterized by occupational and social impairment with deficiencies in most areas, including work, thinking, and mood due to symptoms such as mild memory loss, depression, anxiety, and sleep impairment, as demonstrated by the findings at the March 2009 VA examination, as well as the Veteran's VA treatment records for the rating period prior to January 17, 2014.
	
The Veteran complained of sleep impairment, irritability, hypervigilance, anxiety, and depression at his VA examination and in seeking treatment at VA from 2009 through 2013.  He also reported experiencing panic attacks and nightmares, and testified at his August 2015 hearing that he struggled with memory loss and social isolation since he filed his claim in 2009.  The Veteran reported to his treating providers during the rating period prior to January 17, 2014  that he had problems on the job with social interaction, absenteeism, and tardiness.  A 70 percent disability evaluation accounts for the Veteran's social and occupational impairment, as caused by these symptoms.

The evidence does not show that the Veteran experienced total occupational and social impairment due to his symptoms during the rating period prior to January 17, 2014.  He does not have manifestations such as grossly impaired thought processes, persistent delusions and hallucinations, persistent danger of hurting himself or others, or intermittent inability to perform activities of daily living, as contemplated by a 100 percent disability rating under Diagnostic Code 9433.  As previously discussed, the Board acknowledges that the Veteran's dysthymic disorder symptoms are suggestive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as depression, irritability, decreased concentration, and disturbances of mood and motivation.  However, the record does not show that these symptoms along with other symptoms of his dysthymic disorder result in total occupational and social impairment.  Further, the VA examination report and treatment records indicate that the Veteran is able to communicate effectively and that he is alert and oriented, with appropriate speech and normal thought processes.  

Although fluctuations in symptomatology, GAF scores, and overall impairment are inevitable during the course of such a lengthy appeal period, the Board reiterates that the Veteran's symptoms are nearly the same as those listed in the criteria for a 70 percent rating and the examiner's characterization of these symptoms were indicative of at most moderately severe impairment caused by the disorder.  Moreover, there was no specific indication to the contrary in the Veteran's statements.  The Board also recognizes the Veteran's occupational and social impairment.  However, the Veteran does not lack social relationships; although he is divorced, he remains in contact with his children and with other family members.  Together his symptoms do not demonstrate total occupational and social impairment.   

For these reasons, the Board finds that a preponderance of the evidence is against a disability evaluation in excess of 70 percent for dysthymic disorder for the rating period prior to January 17, 2014.  38 C.F.R. §§ 4.3, 4.7. 

Extrachedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's dysthymic disorder are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability rating that was assigned.  The Veteran primarily complained of anxiety, depression, and sleep impairment, which were clearly contemplated in the currently assigned disability evaluation.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's dysthymic disorder, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's depressive disorder is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with dysthymic disorder, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227   (1995). 



ORDER

Entitlement to a 70 percent disability evaluation for dysthymic disorder is granted for the rating period prior to January 17, 2014, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

A claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally filed a claim of entitlement to a TDIU for the rating period prior to January 17, 2014.  However, in the November 2016 informal hearing presentation, the Veteran's representative indicated that, during the rating period prior to January 17, 2014, the Veteran's service-connected disabilities preclude him from obtaining or maintaining gainful employment.  Therefore, a TDIU claim is raised by the record in this case.  The TDIU claim has not yet been adjudicated by the RO.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a VCAA notice letter pertaining to a claim for entitlement to TDIU for the rating period prior to January 17, 2014, and allow for a reasonable period to respond.  The RO/AMC should request that the Veteran provide sufficient information and authorization to enable it to obtain any additional evidence pertinent to the claim for TDIU for the rating period prior to January 17, 2014. After completing all indicated development, the RO should adjudicate the claim for TDIU for the rating period prior to January 17, 2014 in light of all the evidence of record.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


